Citation Nr: 1523638	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  12-03 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for skin cancer, to include as due to exposure to herbicides.  

3.  Entitlement to service connection for colon cancer, to include as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and S.P.
ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel

INTRODUCTION

The Veteran served on active duty from January 1964 to December 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2011 and December 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In July 2013, the Veteran testified before the undersigned via videoconference; a transcript of the hearing is of record.  

In August 2014, the Board remanded the issue of entitlement to service connection for a psychiatric disorder other than PTSD for further development.  

In September 2014, the Veteran filed claims for service connection for skin cancer and colon cancer, as due to Agent Orange exposure.  In the December 2014 rating decision, the RO denied service connection for colon cancer and found that the claim for service connection for skin cancer remained denied because the evidence submitted was not new and material.  The Veteran was previously denied service connection for a skin condition in the May 2011 rating decision.  He appealed that denial and, in the August 2014 decision, the Board denied service connection for a skin disability.  

There was evidence of basal cell carcinoma of record at the time of the August 2014 Board decision; however, skin cancer was not addressed in the denial of service connection for a skin disability.  Therefore, despite the RO's characterization of this issue in the December 2014 rating decision, this issue has been characterized as reflected on the title page, for consideration on a de novo basis.  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008) (in determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries" or whether it is evidence tending to substantiate an element of a previously adjudicated matter).  

The Veteran was previously represented by the Wisconsin Department of Veterans Affairs.  In March 2015, the Veteran filed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, appointing attorney Eric A. Gang as his representative.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In correspondence received in October 2014, the Veteran listed several conditions, including colon cancer, skin cancer, shrapnel in his body and fingers, depression, obsessive compulsive disorder, teeth falling out, hearing loss, tinnitus, a wound to the back of his head, lung cancer and liver cancer.  Claims for service connection for a psychiatric disorder other than PTSD, skin cancer, and colon cancer are addressed below.  Claims for service connection for hearing loss, lung cancer, and liver cancer were previously denied.  It is unclear whether the Veteran is seeking to reopen the claims for service connection for hearing loss, lung cancer, and liver cancer, and/or file new claims for service connection for shrapnel in his body and fingers, teeth falling out, tinnitus, or a wound to the back of his head.  These matters are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain outstanding records which are potentially pertinent to the claim for service connection for a psychiatric disorder other than PTSD and to provide the Veteran a Statement of the Case (SOC) as regards his claims for service connection for skin cancer and colon cancer.  

The claims file includes numerous VA treatment records from the Tomah VA Medical Center (VAMC), dated from December 2001 to December 2014; however, the record reflects that these records are incomplete.  In this regard, a list of diagnoses from this facility, dated from December 2001 to April 2010, reports the occurrence of treatment on several dates between August 2002 and June 2009, with various psychiatric diagnoses, but not all of these records have been associated with the claims file.  As any outstanding records of VA mental health treatment are potentially pertinent to the appeal and within the control of VA, they should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The VA diagnosis list also indicates that the Veteran participated in mental health PTSD support groups between August 2009 and April 2010.  While PTSD group worksheets are of record, actual records of mental health PTSD support group treatment have not been associated with the claims file.  Service connection for PTSD was denied in the August 2014 Board decision.  Nevertheless, because the claim for service connection for a psychiatric disorder other than PTSD must be remanded to obtain the records identified above, any additional records regarding the Veteran's treatment in VA mental health PTSD support groups should also be obtained on remand.  

VA also has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  In July 2010, the Veteran stated that he was writing in response to a request for more information regarding his claim.  He indicated that he was sending the addresses of the hospitals, even though he had obtained the records already and included them in his previous submission.  Nevertheless, the claims file indicates that there may be outstanding additional private treatment records which are potentially pertinent to the claim for service connection for a psychiatric disorder other than PTSD.  

In this regard, records from Gundersen Lutheran Medical Center reflect that the Veteran saw his psychiatrist at Onalaska Behavioral Health in May 2004.  This record has not been associated with the claims file.  Additionally, an April 2007 VA treatment record indicates that the Veteran's private provider was Dr. P. at Krohn Clinic.  While records from this facility, dated from July 1968 to June 2006, and in November 2010, have been obtained, the April 2007 record suggests that additional records may be available.  A December 2004 record from Krohn Clinic reports that the Veteran saw Dr. W. in December, who added medications to treat psychiatric disorders.  While the records from Krohn Clinic include records from this physician dated in November 2004, January 2005, and November 2010, in requesting additional records from Krohn Clinic, any outstanding records from Dr. W., to include records dated in December 2004, should also be requested.  Additionally, the Board observes that a May 2004 record from this facility appears to be incomplete.  A complete record should be requested on remand.  

A March 2004 record from Krohn Clinic reports that the Veteran saw a psychiatrist at Gundersen Lutheran, Dr. C.S.  These records have not been associated with the claims file.  The RO requested records from Gundersen Lutheran in June 2010.  The facility responded by providing records dated from July 2009 to February 2010.  Records dated from March 1998 to November 2006 and in January and June 2009 were previously of record.   In October 2014, the RO requested records from this facility dated from January 2010 to October 2014, and records dated during this period have been associated with the claims file.   As the case is being remanded, an additional attempt should be made to obtain records from Dr. C.S. dated in 2004.  

In September 2010, Dr. P. of Krohn Clinic wrote that, in 1990, the Veteran was seen by a psychiatrist, Dr. W.K.  Records from this provider are not presently of record and should also be requested on remand.  

A March 2004 private treatment record reports that the Veteran and his wife were seeing a counselor.  On remand, any pertinent records regarding this counseling should be requested.  

The claims file includes a May 1968 letter from the Chief of Naval Personnel to the Commanding Officer of the Naval Reserve Training Center, indicating that the Veteran successfully competed in an examination held in August 1966, and could be advanced.  The letter indicates that service in a particular pay grade was considered to date from April 1968.  It is not clear whether the Veteran had active duty for training (ACDTURA)/inactive duty for training (INACDTURA) in the Reserves after his active duty service.  On remand, this should be clarified, and any additional service treatment records should be obtained.   

In a December 2014 rating decision, the RO denied service connection for colon cancer and determined that new and material evidence had not been submitted to reopen a claim for service connection for skin cancer.  In March 2015, the Veteran's attorney submitted a letter in which he stated, "Please also consider this an appeal of any decision denying benefits:  if the RO has issued a denial, consider this a Notice of Disagreement and a statement that the Claimant desires appellate review of the denial."  As discussed in the introduction, while the Veteran was previously denied service connection for a skin disability, service connection for skin cancer was not previously addressed.  

By filing a timely Notice of Disagreement (NOD) with the December 2014 rating decision, the Veteran has initiated appellate review on the claims for service connection for skin cancer and colon cancer; however, the RO has yet to issue an SOC with respect to these claims, the next step in the appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, the claims for service connection for skin cancer and colon cancer must be remanded for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Furnish to the Veteran and his attorney an SOC as regards the claims for service connection for skin cancer and colon cancer, to include as due to exposure to herbicides, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal perfecting an appeal on these issues.  The Veteran and his attorney are hereby reminded that to obtain appellate review of any matter not currently in appellate status-here entitlement to service connection for skin cancer and colon cancer, to include as due to exposure to herbicides -a timely appeal must be perfected within 60 days of the issuance of the SOC. 

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a psychiatric disorder other than PTSD.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file.  

A specific request should be made for: 

(1) any outstanding records from the Tomah VAMC, to include:

(a) all records identified in diagnosis list outlining treatment on various dates between December 2001 and April 2010 which are not presently of record (to include a telephone psychiatry encounter in June 2009 (with a diagnosis of PTSD), mental health treatment in February and March 2009 (with diagnoses of PTSD and major depressive affective disorder), a telephone psychiatry encounter in February 2009 (with diagnoses of PTSD and major depressive affective disorder), mental health treatment in January 2009 (with a diagnosis of PTSD), mental health clinic treatment in October 2005 (with diagnoses of major depressive affective disorder and generalized anxiety disorder), a telephone psychiatry encounter in September 2005, mental health clinic treatment in August 2005 (with diagnoses of major depressive affective disorder, depressive disorder, and dysthymic disorder), a telephone triage encounter in February 2005 (with diagnoses of depressive disorder and other unspecified counseling), mental health clinic treatment in February 2005 with diagnoses of generalized anxiety disorder and dysthymic disorder), a February 2005 telephone psychiatry encounter, mental health clinic treatment in December 2004 (with diagnoses of generalized anxiety disorder and depressive disorder), mental health clinic treatment in July 2003 (with diagnoses of generalized anxiety disorder and depressive disorder), mental health clinic treatment in April 2003 (with a diagnosis of depressive disorder), mental health clinic treatment in March 2003 (with diagnoses of generalized anxiety disorder, dysthymic disorder, and neurotic depression), mental health clinic treatment in September and December 2002 (with diagnoses of generalized anxiety disorder, dysthymic disorder, and neurotic depression), and a triage assessment in August 2002 (with diagnoses of generalized anxiety disorder and depressive disorder)); 

(b) any additional available records regarding treatment in mental health PTSD support groups dated between August 2009 and April 2010, and;

(c) records dated since December 2014;

(2) any outstanding records from Onalaska Behavioral Health, to include records dated in May 2004;

(3) any outstanding records from Krohn Clinic, to include: 

(a) records dated between June 2006 and November 2010; 

(b) records from Dr. W. dated in December 2004, and;

(c) the complete copy of a treatment record dated in May 2004;

(4) any outstanding records from Dr. C.S. at Gundersen Lutheran dated in 2004;

(5) any outstanding records from a psychiatrist, Dr. W.K., dated in 1990, and;

(6) any outstanding pertinent records regarding counseling for the Veteran and his wife.     

If any identified records are not obtainable (or none exist), the Veteran and his attorney should be notified and the record clearly documented.

3.  Undertake appropriate action to clarify whether the Veteran had ACDUTRA and/or INACDUTRA in the Reserves after his active duty service.  If so, verify his periods of ACDUTRA and/or INACDUTRA and obtain any additional service treatment records regarding this service.

4.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied the Veteran and his attorney should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




